                      Case 1:18-cv-04023-LGS Document 185 Filed 04/17/20 Page 1 of 3




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                              LAW DEPARTMENT                                      BRACHAH GOYKADOSH
                                                  100 CHURCH STREET                                         Senior Counsel
                                                  NEW YORK, NY 10007                                 bgoykado@law.nyc.gov
                                                                                                     Phone: (212) 356-3523
                                                                                                       Fax: (212) 356-1148


                                                                                              April 17, 2020
          By ECF
          Honorable Lorna G. Schofield
          United States District Judge
          United States District Court
          Southern District of New York
          Thurgood Marshall Courthouse
          40 Foley Square
          New York, New York 10007

                          Re:    Richard Rosario v. City of New York, et al., 18 Civ. 4023 (LGS)

          Your Honor:

                 I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
          of New York, and the attorney assigned to the defense in the above-referenced matter. I write to
          respectfully provide the Court with four clarifications regarding defendants’ motion for summary
          judgment, which was fully-briefed on April 8, 2020. ECF Nos. 166, 169, 175, 183.

                  First, in defendants’ letter dated April 8, 2020, defendants wrote in a footnote: “[u]pon
          information and belief, on February 21, 2020, plaintiff provided the Court with the full
          deposition transcripts for many witnesses and some (but not all) of the pre-trial and criminal trial
          transcripts that both parties relied upon in their motion papers.” ECF No. 184. The undersigned
          believed this to be true based on a letter that plaintiff’s counsel delivered to her office. (See
          Letter annexed hereto as Exhibit A.) Since then, plaintiff’s counsel has informed defense
          counsel that this is not accurate and has directed defense counsel’s attention to a letter sent by
          mail to her specifying that a CD-ROM marked “Chambers Copy” was being sent to her to
          forward to the Court. (See Letter annexed hereto as Exhibit B.) Defendants apologize for this
          misunderstanding: as the undersigned is currently working remotely due to the COVID-19
          pandemic; she does not have access to her hard file and these CD-ROMs; nor was the second
          letter saved electronically. But as stated in defendants’ letter dated April 8, 2020, defendants
          will not deliver any courtesy copies consistent with the Court’s Emergency Rules, but can do so
          when the pandemic and any associated risks subside.
          Case 1:18-cv-04023-LGS Document 185 Filed 04/17/20 Page 2 of 3



        Second, on April 14, 2020, plaintiff informed defendants that plaintiff’s eyewitness
expert had included a rider to her expert report, signing it under penalty of perjury. (See Rider
annexed hereto as Exhibit C). This rider was not provided during discovery. This rider was not
filed as part of plaintiff’s opposition. See ECF No. 177-30. Instead, according to plaintiff, this
rider was on the last page of full version of Dysart’s report as produced on a CD-ROM on
February 21, 2020 to defendants, with the rest of plaintiff’s exhibits. As the undersigned has
been working remotely since mid-March 2020 due to the COVID-19 pandemic, she did not have
access to this CD-ROM or its contents (or any of the documents in her hard file) when working
on the reply. Instead, defendants relied upon what was produced during expert discovery and
what was filed on ECF, not expecting that plaintiff would include new documents in exhibits.
According to plaintiff this rider was not brought to the defense’s attention earlier because his
expert was not required to sign an expert report under penalty of perjury (citing to FED. R. CIV. P.
26(a)(2)(B)); he is not restricted on summary judgment to submitting evidence in a form that
would be admissible at trial; and he only filed relevant exhibit excerpts on ECF.

        To the extent the Court considers the issue of the admissibility of the expert report cured
as one District Court did in New Old Music Grp., Inc. v. Gottwald, 122 F. Supp. 3d 78, 86 n.5
(S.D.N.Y. 2015), defendants respectfully request leave to file their Daubert motion to preclude
Dr. Dysart’s expert opinion now as opposed to later. See ECF No. 163. As plaintiff relied on this
expert’s opinion in opposing summary judgment and as this opinion does not meet the standards
pursuant to Daubert and Rule 702, the Court should not consider Dysart’s opinion at summary
judgment (and it should be precluded at trial too). See ECF Nos. 117, 183 at 21. At this juncture,
defendants should be permitted to file their Daubert motion for the Court’s consideration in
conjunction with their motion for summary judgment. As the undersigned has a number of other
motions due during the first week of May 2020, defendants respectfully request that the Court set
a briefing schedule for this Daubert motion with defendants’ moving papers due during the first
week of June 2020. 1

        Third, in defendants’ reply, defendants stated that plaintiff’s motion to unseal the grand
jury minutes had been denied. See ECF No. 183 at 12. In fact, the state court has not yet ruled
on this motion. After conferring with plaintiff’s counsel, defense counsel learned that plaintiff
subpoenaed the Bronx County District Attorney’s Office on August 22, 2018 and that on
October 15, 2018, the Bronx County District Attorney’s Office declined to produce the grand
jury minutes without a court order. On October 24, 2018, plaintiff moved to unseal the grand
jury minutes and on November 13, 2018, the Bronx County District Attorney’s Office opposed
that motion. The motion to unseal is currently pending before Judge Robert Torres and plaintiff
cannot anticipate when it will be adjudicated. But the fact remains that the grand jury minutes
are not part of the instant record before the Court on summary judgment and the presumption of
probable cause still remains. Defendants rely upon all of the arguments in their moving papers
and reply for why the indictment creates a presumption of probable cause.

        Fourth and finally, in their response to ¶ 23 of plaintiff’s additional statements of material
facts, defendants denied any statement that relied on inadmissible evidence such as the Sawyer

1
  Defendants also intend to move to preclude the expert opinion of plaintiff’s psychological expert. Should it please
the Court, that motion can be made in advance of trial with the pre-trial submissions, as it does not bear on the
motion for summary judgment.

                                                         2
              Case 1:18-cv-04023-LGS Document 185 Filed 04/17/20 Page 3 of 3



Declaration. ECF No. 182 at 12. Since then, plaintiff has inquired if defendants’ position is that
defendants do not deny as a factual matter that the four photographs described in ¶ 23 were the
only loose photographs found in the file and dispute that fact based only on defendants’ legal
argument (which plaintiff believes to be erroneous 2) that ¶ 23 is not supported by admissible
evidence. As the attorney assigned to this matter, the undersigned does not deny that when the
homicide file was reviewed in December 2018, the four photos in plaintiff’s Exhibit 9 were
within it; nor does defense counsel dispute the authenticity of the homicide file as reviewed in
December 2018. See ECF No. 177-9. But attorneys for parties are not witnesses to this action
and plaintiff did not cite to admissible evidence. See ECF No. 183 at 18; Def. Reply at Points IV
and V.B. Moreover, that these photos were within the homicide file when reviewed in 2018 does
not create a material issue of disputed fact necessary to defeat summary judgment.

        Therefore, defendants respectfully inform the Court that: (1) plaintiff has not provided a
CD-ROM with transcripts directly to the Court; defendants will provide any courtesy copies to
the Court when the pandemic and risks subside; (2) plaintiff provided a rider from Dr. Dysart
swearing to the contents of her expert report on a CD-ROM; Defendants request leave to file
their Daubert motion to preclude Dysart’s opinion and respectfully request that the Court set a
briefing schedule with defendants’ moving papers due in early June 2020; (3) plaintiff’s motion
in state court to unseal the grand jury minutes is pending; it has not been adjudicated; regardless
this does not change any of the arguments in defendants’ motion about the presumption of
probable cause from the indictment; and (4) defense counsel does not dispute that the four loose
photos identified by plaintiff were in the homicide file when reviewed in 2018 or the authenticity
of the homicide file.

            Thank you for your consideration herein.

                                                       Respectfully submitted,


                                                       Brachah Goykadosh
                                                       Senior Counsel
                                                       Special Federal Litigation Division
cc:         Nick Joel Brustin, Esq.
            Emma Kate Freudenberger, Esq.
            Anna Benvenutti Hoffmann, Esq.
            Avinash Nitin Samarth, Esq.
            Richard W. Sawyer, Esq.
            Neufeld, Scheck, & Brustin, LLP
            Attorneys for Plaintiff




2
    Plaintiff is not entitled to a sur-reply.

                                                   3
